Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for a foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for a foreign Taiwan application No. TW107130186 filed on 08/29/2018 has not been filed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The reference 5008b in ¶[0043] is not shown in Fig. 5A.
The reference 5020b in ¶[0043] is not shown in Fig. 5B.
The reference 8100 in ¶[0049] is not shown in Fig. 8.
The drawings are objected to because:
“The receive training data …” in S2004 step of Fig. 2 should read “The received training data …”.
S7016 step should be connected to “No” arrow of S7014 in Fig. 7A.
The arrow between S7002 and S7006 in Fig. 7A is not explained.
“The data to be predictedset …” in S10006 of Fig. 10 should read “The data set to be predicted …”
Two arrows from S13008 in Fig. 13 should have “voting mode” and “average value mode” descriptions.


Specification
The disclosure is objected to because of the following informalities:
“Step S10010” should read “Step S11010” in ¶[0055].
Appropriate correction is required.

Claim Objections
Claim 1 and 14 are objected to because of the informalities. 
The phrase "model Conversely" should read "model. Conversely" in line 27 of claim 1. 
The meaning of “Conversely, the nth predictive features and the parameter setting group are modified according to the accuracy and obtain the n+1th predictive features and parameter setting group for setting the machine learning algorithm, 
Based on Step c1) of Claim 3, step c) of Claim 1 should read “c) The data values of the formatted original data are divided into a training set and a testing set;”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 10 and 15 recite the limitations which fail to set forth steps therefore . For example, claim 1 and 10 recite the first step “A training data set with a data format is provided by a user, and a plural machine learning algorithm to be used, an operation magnitude and a target prediction accuracy are selected;”. This step recites “is provided”, “be used” and “are selected”. It is vague which verb defines the step. Claim 15 recites “A storage unit” and “A 
The following is a quotation of MPEP 2173.05(q) "Use" Claims [R-10.2019].
 Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parteErlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claims 2-9 and 11-13 depend on claims 1 and 10 and inherent the same issue and are rejected under the same reasoning as above.
Claim 1 recites the limitations “the machine learning algorithms” and “the machine learning algorithm”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of prosecution, examiner has interpreted "the set" as "a first neural network and a second neural network". 
Claim 1 recites the limitation "the first predictive features" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation "the first sub-predictive model" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation "the first accuracy" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation "the maximum number of repetitions" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation "the accuracy" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first predictive features" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 recites the limitation "the  recites the limitation "the accuracy" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Regarding insufficient antecedent basis, there are miscellaneous informalities for all of the claims like cited above. Appropriate correction is required.
The term "maximum" in claim 1 is a relative term which renders the claim indefinite. The term "greatest" in claim 1 is a relative term which renders the claim indefinite.  
The term “item 1 of the application scope” in claim 10 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Examiner note: Even if the term “item 1 of the application scope” were defined in the specification, it would be still improper to import limitations from the specification without establishing claim interpretation under 35 U.S.C. § 112(f).)
The term "a known result" in claims 6 and 12 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 7 and 13 recite abbreviations "AUC" and "MCC". Neither claim nor specification defines the abbreviation or describes the abbreviations are terms in the art. Because such abbreviations can represent any words, it is vague how to interpret the abbreviated terms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moyne (US20150205270A1, hereinafter Moyne) in view of Sarkar et al. (US20190095785A1, hereinafter Sarkar) and further in view of Asar et al. (US20080133434A1, hereinafter Asar).
Regarding Claim 10
	Moyne teaches
	A method for obtaining an optimal prediction result based on machine learning comprises the following steps:
a) an optimal prediction model [[as described in item 1 of the application scope]] ([0031] “There are a number of extensions to prediction algorithms that utilize feedback of actual output measurement data, such as metrology or yield analysis, to continually improve or “tune” the prediction models.”) and a plural machine learning algorithm to be used are ([0016] “Described herein are methods, apparatuses, and systems for determining adaptive predictive algorithms for virtual metrology. In some embodiments, a system collects data and utilizes multiple predictive algorithms. The system may then determine when to use the multiple predictive algorithms to predict virtual metrology variables.”)
	Moyne does not distinctly disclose
a) A dataset to be predicted with a data format is provided by a user
b) A conversion program is used for converting the data format of the data to be predicted into a relay format and obtain a formatted original data;
	However, Sarkar teaches
a) A dataset to be predicted with a data format is provided by a user ([0047] “the client provides a first set of data that is to be used as the training data”; it is obvious that data set has a data format.)
b) A conversion program is used for converting the data format of the data to be predicted into a relay format and obtain a formatted original data; ([0049] “performing feature transformation refers to organizing data of the data source to a format into a format that is conducive to generalization or pattern detection as performed by a machine-learning algorithm.”; “format that is conducive to generalization” reads on “relay format”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the adaptive prediction system of Moyne with data set configuration of Sarkar to configure the prediction model thereby improving the quality of machine learning model (Sarkar [0025]).
	The combination of Moyne and Sarkar does not distinctly disclose

	However, Asar teaches
c) The data values contained in the formatted original data are subject to the optimal prediction model, and an optimal prediction result and an optimal accuracy index are obtained through the prediction algorithm. ([0216]”The selected model can then be used to perform predictions on unknown datasets.”; prediction “model” has “prediction algorithm” and perform prediction yields “prediction result”; [0104] “V-Fold cross validation helps to reduce over-fitting by sampling all datasets and then picking an optimization value that produces the best validation results.” [0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “validation” reads on the “prediction algorithm”; it is obvious that The data values contained in the formatted original data are subject to the optimal prediction model.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang, Moyne and Sarkar with predictive model creation of Asar to generate adequately structured predictive models thereby gaining further performance efficiency as well as further improvement in accuracy. (Asar [0182])

Regarding Claim 15
Moyne teaches
A method for obtaining an optimal prediction result based on machine learning comprises: 
A storage unit is configured to store the dataset to be predicted with a data format, an optimal prediction model and a plural prediction algorithm; ([Fig. 7] discloses a machine accessible storage medium. [0016] “Described herein are methods, apparatuses, and systems for determining adaptive predictive algorithms for virtual metrology. In some embodiments, a system collects data and utilizes multiple predictive algorithms.” [0031] “There are a number of extensions to prediction algorithms that utilize feedback of actual output measurement data, such as metrology or yield analysis, to continually improve or “tune” the prediction models.”;)
A processing unit is coupled to the storage unit for configuration to perform the following methods and steps: ([Fig. 7] discloses a processor.)
a) Select the optimal prediction model and the prediction algorithm; ([0031] “There are a number of extensions to prediction algorithms that utilize feedback of actual output measurement data, such as metrology or yield analysis, to continually improve or “tune” the prediction models.”; [0016] “Described herein are methods, apparatuses, and systems for determining adaptive predictive algorithms for virtual metrology. In some embodiments, a system collects data and utilizes multiple predictive algorithms. The system may then determine when to use the multiple predictive algorithms to predict virtual metrology variables.”)
	Moyne does not distinctly disclose

b) A conversion program is used for obtaining a formatted original data by converting the data format of the training data to a relay format; 
	However, Sarkar teaches
b) A conversion program is used for obtaining a formatted original data by converting the data format of the training data to a relay format; ([0049] “performing feature transformation refers to organizing data of the data source to a format into a format that is conducive to generalization or pattern detection as performed by a machine-learning algorithm.”; “format that is conducive to generalization” reads on “relay format”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the adaptive prediction system of Moyne with data set configuration of Sarkar to configure the prediction model thereby improving the quality of machine learning model (Sarkar [0025]).
	Moyne and Sarkar does not distinctly disclose
c) The data values contained in the formatted original data are subject to the optimal prediction model, then, an optimal prediction result and an optimal accuracy index are obtained through the prediction algorithm.
	However, Asar teaches
c) The data values contained in the formatted original data are subject to the optimal prediction model, then, an optimal prediction result and an optimal accuracy index are obtained through the prediction algorithm. ([0216]”The selected model can then be used to perform predictions on unknown datasets.”; prediction “model” has “prediction algorithm” and perform prediction yields “prediction result”; [0104] “V-Fold cross validation helps to reduce over-fitting by sampling all datasets and then picking an optimization value that produces the best validation results.” [0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “validation” reads on the “prediction algorithm”; it is obvious that The data values contained in the formatted original data are subject to the optimal prediction model.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang, Moyne and Sarkar with predictive model creation of Asar to generate adequately structured predictive models thereby gaining further performance efficiency as well as further improvement in accuracy. (Asar [0182])

Claims 1-2, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20170032224A1, hereinafter Zhang) in view of Moyne  in view of Sarkar and further in view of Asar.
Regarding Claim 1
Zhang teaches 
A method for creating an optimal prediction model based on machine learning comprises the following steps: 
a) an operation magnitude and a target prediction accuracy are selected; ([0010] “the method includes iteratively updating the trained model when the classification accuracy rate is smaller than the predefined threshold until a maximum iteration number is satisfied, selecting a maximum classification accuracy rate among the classification accuracy rates corresponding to each of the iterations and determining the updated trained model corresponding to the maximum classification accuracy rate as the sensitive picture recognition model.”; “the predefined threshold” reads on “target prediction accuracy” and “maximum iteration number” reads on “operation magnitude”)
f) If the data values of the formatted original data are used as both the sub-training set and the sub-testing set, or the number of repetitions meets the maximum number of repetitions, the nth predictive features and the parameter setting group are modified according to the nth accuracy to obtain the n+ 1th predictive features and a parameter setting group, conversely, repeat Step c) -e); ([0010] “the method includes iteratively updating the trained model when the classification accuracy rate is smaller than the predefined threshold until a maximum iteration number is satisfied, selecting a maximum classification accuracy rate among the classification accuracy rates corresponding to each of the iterations and determining the updated trained model corresponding to the maximum classification accuracy rate as the sensitive picture recognition model.”; [0011] “In an example, the method includes normalizing the picture to have a predefined size, and applying the sensitive picture recognition model to the normalized picture to determine whether the picture is the sensitive picture or not.”; “iteratively” reads on “nth” and “repeat Step”; “updating the trained model” and “normalizing …. to have a predefined size” reads on “predictive features and the parameter setting group are modified”)
([0010] “the method includes iteratively updating the trained model when the classification accuracy rate is smaller than the predefined threshold until a maximum iteration number is satisfied, selecting a maximum classification accuracy rate among the classification accuracy rates corresponding to each of the iterations and determining the updated trained model corresponding to the maximum classification accuracy rate as the sensitive picture recognition model.”; [0011] “In an example, the method includes normalizing the picture to have a predefined size, and applying the sensitive picture recognition model to the normalized picture to determine whether the picture is the sensitive picture or not.”; “iteratively” reads on “nth” and “repeat Step”; “updating the trained model” and “normalizing …. to have a predefined size” reads on “predictive features and the parameter setting group are modified”)
i) The optimal prediction model and nth accuracy are shown. ([Fig. 13] discloses I/O interface; It implies that the results are shown through I/O interface.)
	Zhang does not distinctly disclose
a) and a plural machine learning algorithm to be used,
	However, Moyne teaches
([0016] “Described herein are methods, apparatuses, and systems for determining adaptive predictive algorithms for virtual metrology. In some embodiments, a system collects data and utilizes multiple predictive algorithms. The system may then determine when to use the multiple predictive algorithms to predict virtual metrology variables.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang with multiple algorithm selection of Moyne to utilize appropriate algorithms thereby improving prediction quality (Moyne [0004]).
	Zhang and Moyne does not distinctly disclose
a) A training data set with a data format is provided by a user, 
b) A conversion program is used for obtaining a formatted original data by converting the data format of the training data to a relay format, 
and the machine learning algorithms is set with the first predictive features and a parameter setting group; 
g) The machine learning algorithm is set by the nth predictive features and the parameter setting group.
	However, Sarkar teaches
a) A training data set with a data format is provided by a user, 
([0047] “the client provides a first set of data that is to be used as the training data”; it is obvious that data set has a data format.)
([0049] “performing feature transformation refers to organizing data of the data source to a format into a format that is conducive to generalization or pattern detection as performed by a machine-learning algorithm.”; “format that is conducive to generalization” reads on “relay format”)
and the machine learning algorithms is set with the first predictive features and a parameter setting group; ([0020] “In an embodiment, a machine learning module 108 is a software application, program, add on, plugin, and the like, which performs one or more steps of a machine-learning algorithm and accepts, as inputs, a data source from which training data 112 is obtained, a data attribute for the target to be predicted, data transmission instructions, and training parameters to control the learning algorithms”; “a data attribute for the target” reads on “predictive features”)
g) The machine learning algorithm is set by the nth predictive features and the parameter setting group. ([0020] “In an embodiment, a machine learning module 108 is a software application, program, add on, plugin, and the like, which performs one or more steps of a machine-learning algorithm and accepts, as inputs, a data source from which training data 112 is obtained, a data attribute for the target to be predicted, data transmission instructions, and training parameters to control the learning algorithms”; “a data attribute for the target” reads on “predictive features”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang and Moyne with 
	Zhang, Moyne and Sarkar does not distinctly disclose
c) The data values of the formatted original data are divided into a sub-training set and a sub-testing set
d) The first sub-predictive model is created by using the machine learning algorithm and the data values contained in the sub-training set; 
e) The data values contained in the sub-testing set are subject to the first sub-prediction model and the first accuracy is obtained by the plural prediction algorithm; 
g) The first prediction model is created by using the machine learning algorithm and the data values contained in the formatted original data;
	However, Asar teaches
c) The data values of the formatted original data are divided into a sub-training set and a sub-testing set ([0069] “Learning dataset consists of the training dataset and the validation dataset:”; “validation dataset” reads on “sub-testing set”)
d) The first sub-predictive model is created by using the machine learning algorithm and the data values contained in the sub-training set; ([0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “training” implies that the machine learning algorithm is used)
e) The data values contained in the sub-testing set are subject to the first sub-prediction model and the first accuracy is obtained by the plural prediction algorithm; ([0104] “V-Fold cross validation helps to reduce over-fitting by sampling all datasets and then picking an optimization value that produces the best validation results.’ [0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “validation” reads on the “prediction algorithm”)
g) The first prediction model is created by using the machine learning algorithm and the data values contained in the formatted original data; ([0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “training” implies that the machine learning algorithm is used)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang, Moyne and Sarkar with predictive model creation of Asar to generate adequately structured predictive models thereby gaining further performance efficiency as well as further improvement in accuracy. (Asar [0182])


Regarding Claim 2
The combination of Zhang, Moyne, Sarkar and Asar teaches all of the limitations of claim 1 and Zhang further teaches:
- The method defined in Claim 1, wherein, Step h further includes the following steps: h1) The n+ 1th predictive features and the parameter setting group are stored into a data temporary [0117] “a memory” reads on “a data temporary storage area”; In claim 1, Zhang already discloses the storing predictive features and parameter setting group and it is obvious that they will be stored in a memory.)
- h2) If the number of repetitions meets the maximum number of repetitions, the machine learning algorithm will be set by the greatest accuracy selected from the temporary data storage area. ([0117] “a memory” reads on “a temporary data storage area”; In claim 1, Zhang already discloses the setting the accuracy and it is obvious that it will be retrieved from a memory.)

Regarding Claim 9
The combination of Zhang, Moyne, Sarkar and Asar teaches all of the limitations of claim 1 and Sarkar further teaches:
- The method defined in Claim 1, wherein, the data format is csv file or text file. ([0049] “the transformation is performed in accordance with a recipe, which is specified in any suitable format, such as in a syntax in accordance with JavaScript Object Notation (JSON) format.”; JSON format is text file)
	Same motivation as claim 1	



Regarding Claim 14
Claim 14 is a system claim corresponding to the methods of claim 1, and is directed to

rejection of claim 1. Note that Zhang teaches a storage unit and a processing unit ([0016] “memory”, “processor”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Moyne in view of Sarkar in view of Asar and further in view of Blakemore et al. (WO2014055543A2, hereinafter Blakemore).
Regarding Claim 3
The combination of Zhang, Moyne, Sarkar and Asar teaches all of the limitations of claim 1 and Asar further teaches
And, Step g further includes the following steps: 
gl) The first prediction model is created by the machine learning algorithm and the data values contained in the training set; ([0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “training” implies that the machine learning algorithm is used)
g2) The data values contained in the testing set are subject to the first prediction model, and the first test accuracy is obtained by using the prediction algorithm; and ([0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “training” implies that the machine learning algorithm is used)
Acr becomes A when N is 0 which means it is first)
	Same motivation as claim 1.
The combination of Zhang, Moyne, Sarkar and Asar does not distinctly disclose
Step c further includes the following steps: 
cl) After the data values of the formatted original data are divided into a training set and a testing set, the data values of the training set are then divided into the sub-training set and the sub-testing set;
	However, Blakemore teaches
Step c further includes the following steps: cl) After the data values of the formatted original data are divided into a training set and a testing set, the data values of the training set are then divided into the sub-training set and the sub-testing set; ([0048] “the invention provides a method for identifying a PLSR-based model to use for a gene expression profile that is predictive of the sensitivity of a subject to a therapeutic agent, the method comprising the steps of: dividing a gene expression dataset into a balanced split between a training dataset and a testing dataset; repeatedly using a PLSR algorithm to further divide the training dataset into sub-training and sub-testing sets by random splitting, thus training a PLSR model with the sub-training dataset;”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang, Moyne, Sarkar and Asar with data split of Blakemore to generate appropriate test data set thereby improving the model performance (Blakemore [0094]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Moyne in view of Sarkar in view of Asar and further in view of Liaw et al. (“Classification and Regression by randomForest” hereinafter  Liaw).
Regarding Claim 4
The combination of Zhang, Moyne, Sarkar and Asar teaches all of the limitations of claim 1 and Asar further teaches
d3) The first sample prediction model is created by using the data values contained in the sample combination; ([0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “training” implies that the machine learning algorithm is used)
	Same motivation as claim 1.
The combination of Zhang, Moyne, Sarkar and Asar does not distinctly disclose
al) Select one balance base number (n) for the use of sample classification;, 
Step d further includes the following steps: 
dl) The data values contained in the sub-training set are divided into plural sampling categories by the machine learning algorithm, wherein, the machine learning algorithm has different sampling categories: 
d2) A sample combination is created by sampling from each sampling category with the balance base number. 

	However, Liaw teaches
al) Select one balance base number (n) for the use of sample classification;([The algorithm] “Draw ntree bootstrap samples from the original data”; “ntree reads on base number (n)”)
Step d further includes the following steps: 
dl) The data values contained in the sub-training set are divided into plural sampling categories by the machine learning algorithm, wherein, the machine learning algorithm has different sampling categories: (§[Introduction] “In addition to constructing each tree using a different bootstrap sample of the data, random forests change how the classification or regression trees are constructed.”)
d2) A sample combination is created by sampling from each sampling category with the balance base number. (§[The algorithm] “Draw ntree bootstrap samples from the original data”)
d4) Repeat Step d2)'-d3) until the maximum number of repetitions (t) is met to obtain a plural sample prediction model, then combine the sample prediction models to form the first sub-prediction model.(§[The algorithm] discloses the iteration and aggregation; “aggregation” reads on “combine”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang, Moyne, Sarkar and Asar with random forest algorithm of Liaw to generate appropriate samples thereby achieving better performance of model (Liaw §[Introduction]).

Regarding Claim 5
The combination of Zhang, Moyne, Sarkar and Asar teaches all of the limitations of claim 1 and Asar further teaches
eapl) the first plural sample accuracy is respectively obtained by the prediction algorithm; ([0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”)
Same motivation as claim 4.
The combination of Zhang, Moyne, Sarkar and Asar does not distinctly disclose
eap2) The highest confidence index of the first sample accuracy is selected by a voting mode or an average mode becomes the first prediction result.
	However, Liaw teaches
eap2) The highest confidence index of the first sample accuracy is selected by a voting mode or an average mode becomes the first prediction result.(§[Algorithm] “3. Predict new data by aggregating the predictions of the ntree trees (i.e., majority votes for classification, average for regression).”)
Same motivation as claim 4.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Moyne in view of Sarkar in view of Asar and further in view of Woods et al. (US 20180139047 A1, hereinafter  Woods).
Regarding Claim 6
The combination of Zhang, Moyne, Sarkar and Asar teaches all of the limitations of claim 1 and Zhang further teaches
- Step f further includes the following steps: fl) The nth predictive features and the parameter selling group are modified according to the nth accuracy [[and the nth accuracy index]]. ([0010] “the method includes iteratively updating the trained model when the classification accuracy rate is smaller than the predefined threshold until a maximum iteration number is satisfied, selecting a maximum classification accuracy rate among the classification accuracy rates corresponding to each of the iterations and determining the updated trained model corresponding to the maximum classification accuracy rate as the sensitive picture recognition model.”; [0011] “In an example, the method includes normalizing the picture to have a predefined size, and applying the sensitive picture recognition model to the normalized picture to determine whether the picture is the sensitive picture or not.”; “iteratively” reads on “nth” and “repeat Step”; “updating the trained model” and “normalizing …. to have a predefined size” reads on “predictive features and the parameter setting group are modified”)
The combination of Zhang, Moyne, Sarkar and Asar does not distinctly disclose
- accuracy index 
- Step e further includes the following steps: el) The first accuracy index is obtained by comparing the first accuracy and a known result;
	However, Woods teaches
- accuracy index ([0043] “performance metric” reads on “accuracy index”)
([0043]“The estimated likelihoods are then compared to the known conditions of the individual cryptographic key material. This comparison typically yields a performance metric (e.g., accuracy, Matthews correlation coefficient, AUC (Area Under the receiver operating characteristic Curve), etc.) that indicates how well the model is performing.”; “estimated likelihoods” reads on “accuracy”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang, Moyne, Sarkar and Asar with accuracy index of Woods to identify optimized settings thereby improving model performance (Woods [0058]).

Regarding Claim 7
The combination of Zhang, Moyne, Sarkar, Asar and Woods teaches all of the limitations of claim 6 and Woods further teaches
- The method defined in Claim 6, wherein, the accuracy index includes the accuracy, AUC and MCC. ([0043]“ This comparison typically yields a performance metric (e.g., accuracy, Matthews correlation coefficient, AUC (Area Under the receiver operating characteristic Curve), etc.) that indicates how well the model is performing.”; “Matthews correlation coefficient” is “MCC”)
	Same motivation as claim 6.	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Moyne in view of Sarkar in view of Asar and further in view of Narurkar et al. (US 6711624 B1, hereinafter  Narurkar).
Regarding Claim 8
The combination of Zhang, Moyne, Sarkar and Asar teaches all of the limitations of claim 1 but does not distinctly disclose
- The method defined in Claim 1, in Step b, the conversion program plurally repeats to compare the data format then, the conversion program is selected.
	However, Narurkar teaches
- The method defined in Claim 1, in Step b, the conversion program plurally repeats to compare the data format then, the conversion program is selected. ([Abstract] “determining characteristics of the source data format by comparing the source data format to sets of data format characteristics stored in a memory storage space of the computer system to determine if a predetermined relationship exists between the characteristics of the source data format and a particular one of the sets”; “sets of data format characteristics” implies a plural comparison; it is obvious that the conversion program is selected because Claim 1 discloses only one conversion program by “a conversion program”.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Zhang, Moyne, Sarkar and Asar with data format comparison of Narurkar to do an appropriate data conversion thereby increasing accuracy in system performance (Narurkar [Col. 17, ln 34-52]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moyne in view of Sarkar and in view of Asar and in view of Zhang and further in view of Han (US20170103287A1).
Regarding Claim 11
The combination of Moyne, Sarkar and Asar teaches all of the limitations of claim 10 and Asar further teaches
cl) The formatted original data is the first formatted original data, and the data values contained in the first formatted original data are subject to the optimal prediction model, and the first prediction result is obtained by the prediction algorithm; ([0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; it is obvious that the formatted original data is the first formatted original data and the data values contained in the first formatted original data are subject to the optimal prediction model; it is also obvious that the prediction result will be obtained by the prediction algorithm.)	
Same motivation as claim 10.
The combination of Moyne, Sarkar and Asar does not distinctly disclose
C2) The nth formatted data to be predicted is combined with the nth prediction result for obtaining the n+1 th formatted data to be predicted
	However, Han teaches
C2) The nth formatted data to be predicted is combined with the nth prediction result for obtaining the n+1 th formatted data to be predicted ([0105] “The cascade training technique may include multiple training stages. In each stage a predictive model is trained using initial data (e.g., training data 110) combined with predication result produced by the predictive model generated in a prior stage.”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the adaptive prediction system of Moyne, Sarkar and Asar with data combining with the prediction result of Han to do a gradual data update thereby improving prediction model performance (Han [0110]).
The combination of Moyne, Sarkar, Asar and Han does not distinctly disclose
a1) Further select a maximum number of repetitions; And,
c2) … then repeat Step cl), until the number of repetitions meets the maximum number of repetitions, which provides the n+1 th prediction result as an optimal prediction result.
However, Zhang teaches
a1) Further select a maximum number of repetitions; And,
c2) … then repeat Step cl), until the number of repetitions meets the maximum number of repetitions, which provides the n+1 th prediction result as an optimal prediction result. (([0010] “the method includes iteratively updating the trained model when the classification accuracy rate is smaller than the predefined threshold until a maximum iteration number is satisfied, selecting a maximum classification accuracy rate among the classification accuracy rates corresponding to each of the iterations and determining the updated trained model corresponding to the maximum classification accuracy rate as the sensitive picture recognition model.”; “iteratively updating” reads on “nth” and “n+1 th”; when combining with Han’s data combination with the previous result, the last result will have the maximum accuracy which will reads on “the n+1 th prediction result as an optimal prediction result”;)


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moyne in view of Sarkar and in view of Asar and in view of Zhang and in view of Han and further in view of Woods. 
Regarding Claim 12
The combination of Moyne, Sarkar, Asar, Zhang and Han teaches all of the limitations of claim 11 and Asar further teaches
C1p1) The first accuracy is obtained by using the prediction algorithm, (([0104] “V-Fold cross validation helps to reduce over-fitting by sampling all datasets and then picking an optimization value that produces the best validation results.’ [0106] “Models are generated by training them using the 10 training sets and then validation is run against them using the same validation set to measure the accuracy of the models with varying number of data-points in the training set.”; “validation” reads on the “prediction algorithm”)
	Same motivation as claim 10.
	Zhang further teaches
c2p1) The n+1 th accuracy index is provided as the optimal accuracy index. ([0010] “the method includes iteratively updating the trained model when the classification accuracy rate is smaller than the predefined threshold until a maximum iteration number is satisfied, selecting a maximum classification accuracy rate among the classification accuracy rates corresponding to each of the iterations and determining the updated trained model corresponding to the maximum classification accuracy rate as the sensitive picture recognition model.”; “iteratively updating” reads on “n+1 th”; when combining with Han’s data combination with the claim 10 analysis, the last result will have the maximum accuracy which will reads on “The n+1 th accuracy index is provided as the optimal accuracy index.”;)
	Same motivation as claim 10.
The combination of Moyne, Sarkar, Asar, Zhang and Han does not distinctly disclose
c2p1) the first accuracy index is obtained by comparing the first accuracy and a known result;	However, Woods teaches
c2p1) the first accuracy index is obtained by comparing the first accuracy and a known result; ([0043]“The estimated likelihoods are then compared to the known conditions of the individual cryptographic key material. This comparison typically yields a performance metric (e.g., accuracy, Matthews correlation coefficient, AUC (Area Under the receiver operating characteristic Curve), etc.) that indicates how well the model is performing.”; “estimated likelihoods” reads on “accuracy”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine picture recognition system of Moyne, Sarkar, Asar, Zhang and Han with accuracy index of Woods to identify optimized settings thereby improving model performance (Woods [0058]).

Regarding Claim 13

- The method defined in Claim 12, wherein, the accuracy index includes the accuracy, AUC and MCC. ([0043]“ This comparison typically yields a performance metric (e.g., accuracy, Matthews correlation coefficient, AUC (Area Under the receiver operating characteristic Curve), etc.) that indicates how well the model is performing.”; “Matthews correlation coefficient” is “MCC”)
	Same motivation as claim 12.	
  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Achin et al. (US20160335550A1) discloses a predictive data analytics system, which selects modeling procedures based on the determined suitabilities of the selected modeling procedures for the prediction problem.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNG W LEE/
Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123